Citation Nr: 0125646	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant filed a timely Substantive Appeal, by 
means of a VA Form 9, to an October 1994 decision by the RO.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 to June 1955 
and from November 1955 to March 1969.  The veteran died in 
February 1982.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which determined that the appellant 
did not file a timely Substantive Appeal.

The Board notes that the appellant, at the August 2001 
hearing, appeared to raise the issue of entitlement to 
Survivors' and Dependents' Educational Assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, United 
States Code.  In this regard, the Board finds that appellant 
was notified of her eligibility for DEA benefits in a rating 
decision dated August 1994 and in an October 1994 letter from 
the RO.  The Board also notes that the appellant was afforded 
a VA Pamphlet 22-73-3 in October 1994, explaining DEA 
benefits.  This matter is referred to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an October 1994 letter, the RO granted the appellant 
Dependency and Indemnity Compensation (DIC) benefits, 
effective February 1, 1985.  The appellant filed a Notice of 
Disagreement in November 1994.

3.  In November 1994, the RO sent the appellant a Statement 
of the Case and accompanying cover letter.  The Statement of 
the Case was not returned to the RO as undeliverable.

4.  A VA Form 9, appealing the RO's October 1994 decision, 
was received by the RO in June 2000, more than five years 
after the date of mailing the RO's October 1994 decision.


CONCLUSION OF LAW

The appellant did not file a timely Substantive Appeal, by 
means of a VA Form 9, to the RO's October 1994 rating 
decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 19.34, 20.202, 
20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she was unable to timely file a 
VA Form 9 in response to the RO's October 1994 decision, 
which granted Dependency and Indemnity Compensation with an 
effective date of February 1, 1985.  Specifically, the 
appellant contends that she did not file a Substantive Appeal 
via a VA Form 9 because she never received a copy of the 
Statement of the Case.

A brief review of the facts of this case is in order.  The 
appellant receives Dependency and Indemnity Compensation 
(DIC) because her husband died from a service-related 
disease.  The appellant was notified in October 1994 that she 
had been awarded DIC benefits, and that the effective date of 
the award was February 1, 1985.  In November 1994, the RO 
received a Notice of Disagreement from the appellant, wherein 
she stated her disagreement with the effective date granted 
for the award.  The RO issued a Statement of the Case and an 
accompanying cover letter in response to the appellant's 
filing of the Notice of Disagreement, also in November 1994.  
No further response was received from the appellant, and the 
Statement of the Case was not returned to the RO as 
undeliverable.  On June 7, 2000, the RO received a letter 
from the appellant requesting a copy of her February 1982 
claim for benefits, as well as copies of her November 1994 
Notice of Disagreement and Statement of the Case.  She also 
alleged that she did not receive a copy of the Statement of 
the Case.  In addition, on June 27, 2000, the appellant 
submitted a VA Form 9, alleging an effective date of February 
1982.

Under the pertinent laws and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200-20.202.  Time 
limits within which a claimant is required to act to perfect 
a claim or challenge an adverse VA determination may be 
extended upon request, if good cause is shown.  See 38 C.F.R. 
§ 3.109(b).

An appeal consists of a timely filed Notice of Disagreement, 
and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a).  
Section 7105(b) provides, in pertinent part, that a Notice of 
Disagreement must be filed with the agency which entered the 
initial review or determination concerning a claim within one 
year from the date of mailing of notice of the determination.  
See 38 U.S.C.A. § 7105 (b)(1), (b)(2).  Upon the timely 
receipt of a Notice of Disagreement, the RO must prepare and 
furnish to the claimant a Statement of the Case, unless the 
benefit being sought is granted in full.  See 38 U.S.C.A. § 
7105(d)(1).  The Statement of the Case includes a summary of 
the pertinent evidence, the pertinent laws and regulations, 
and the decision and reasons regarding each issue.  Id.  In 
addition, along with the Statement of the Case, the appellant 
is furnished information on his or her right to file, the 
time limit for filing a Substantive Appeal, information on 
hearings and representative rights, and a VA Form 9, Appeal 
to Board of Veterans' Appeals.  See 38 C.F.R. § 19.30(b).  
The claimant must then file a written Substantive Appeal (a 
VA Form 9) within 60 days from the date the Statement of the 
Case is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  See 38 
U.S.C.A. § 7105 (b)(2), (d)(3); 38 C.F.R. § 20.302(b).  As 
stated earlier, the 60-day appeals period may be extended for 
good cause shown.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.303.  Whether a Substantive Appeal has been filed on time 
is an appealable issue, and if claimant protests an adverse 
determination made by the RO with respect to timely filing of 
the Substantive Appeal, the claimant will be furnished a 
Statement of the Case.  38 C.F.R. § 19.34.

Upon application of the foregoing to the facts of the instant 
case, the Board finds that the appellant failed to file a 
timely Substantive Appeal by means of a VA Form 9.  It is 
clear from the record that, in November 1994, the RO sent a 
Statement of the Case and cover letter with all of the 
required information to the appellant, and that there is no 
evidence that the Statement of the Case was returned to the 
RO as undeliverable.  Further, the Board acknowledges the 
appellant's contentions that she did not receive a copy of 
the Statement of the Case or the accompanying cover letter.  
However, it is well settled that "the presumption of 
regularity supports the official acts of public officers," 
Butler v. Principi, 244 F.3d 1337, 1340 (2001), and, "that 
'clear evidence to the contrary' is required to rebut the 
presumption of regularity, i.e., the presumption that the 
notice was sent in the regular course of government action." 
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  "In the 
absence of clear evidence to the contrary, the doctrine 
presumes that public officers have properly discharged their 
official duties."   Butler, supra.  The appellant's 
contention that she did not receive the November 1994 
Statement of the Case is insufficient to rebut the 
presumption of regularity.  See Schoolman, supra ("an 
appellant's statement of nonreceipt does not by itself 
constitute the type of clear evidence needed to rebut the 
presumption of regularity that the notice was sent.").  
Moreover, there is no evidence that the appellant made any 
attempts to determine the status of her claim following her 
submission of a Notice of Disagreement.  The RO did not 
receive any correspondence from the appellant until June 
2000, which was more than the one-year statutory time limit 
from the date of mailing the October 1994 notification 
regarding the award of DIC benefits.  See 38 C.F.R. 
§ 20.302(b).  As the VA Form 9 was not received within the 
statutory time limit, the Board must conclude that the 
Substantive Appeal as to the RO's October 1994 decision was 
not timely filed.  

In conclusion, the appellant's June 2000 Substantive Appeal 
by means of a VA Form 9) in response to an October 1994 
decision by the RO was not received in a timely manner.


ORDER

The appellant failed to file a timely VA Form 9, Appeal to 
the Board of Veterans' Appeals, to the RO's October 1994 
decision.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

